PHILLIPS, C. J.
The defendant in error has filed a motion to dismiss the petition for writ of error upon the ground that the jurisdiction of the Court of Civil Appeals over the case is final; the amount in controversy being such as to make the suit cognizable by the county court.
[1, 2] The suit was filed in the district court. It was one for the recovery of damages arising from the destruction of a house by fire. In the petition the damages are laid at $1,000, with interest from the date of the destruction of the house, June 2, 1913. In a suit of this character interest is recoverable only as a part of the damages. Baker v. Smelser, 88 Tex. 26, 29 S. W. 377, 33 L. R. A. 163; Railway Co. v. Rayzor, 172 S. W. 1103. Inclusive of .the interest sued for, the amount in controversy exceeds $1,000, and the case is therefore not one of which the county court would have had jurisdiction.
The motion is overruled.

other eases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes